Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Chris Waddick Appointed President and CEO of Vasogen MISSISSAUGA, ON, June 20 /CNW/ - Vasogen Inc. (NASDAQ: VSGN; TSX: VAS), a biotechnology Company focused on the research and commercial development of technologies targeting the chronic inflammation underlying cardiovascular and neurological disease, today announced that Chris Waddick, MBA, CMA, has been appointed President and CEO of Vasogen, succeeding Terrance Gregg, who will remain as Chairman of the Board of Directors. Mr. Waddick, who previously served as Chief Operating Officer and CFO, has held a series of progressive senior management positions with Vasogen over the past twelve years. During his tenure, Mr. Waddick has played a key role in Vasogen's development and strategic direction and has been responsible for the operations of the Company since 2005. Concurrent with his appointment as President and CEO, Mr. Waddick has also been appointed to the Board of Directors of Vasogen. "Chris has been a key driver behind the operational success at Vasogen for over ten years and has an exceptional track record of performance and demonstrated leadership," commented Terrance Gregg, Chairman of the Board of Vasogen. "Having worked closely with Chris, I have every confidence in his ability to lead Vasogen to commercialization. I look forward to continuing to oversee the strategic direction of the Company as we enter a very exciting stage of development." "I am pleased to assume the role of President and CEO of the Company that I have helped to build over the past 12 years," commented Chris Waddick, President and CEO of Vasogen. "Having recently announced our collaboration with Grupo Ferrer for the commercialization of our lead product Celacade in the European Union and, as we work with the FDA to finalize the regulatory and product approval pathway for Celacade in the United States, I look forward to the continued development of our novel technologies targeting the inflammation underlying a number of serious diseases." Mr. Gregg, who resides in southern California, has today been named President and CEO of DexCom, Inc., a San Diego-based company focused on technologies for the continuous monitoring of glucose in people with diabetes.
